1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                     ***

6
      TONEY ANTHONEY WHITE,
7
                            Plaintiff,
8                                                        2:16-cv-00734-RFB-VCF
      vs.                                                ORDER
9     COUNTY OF CLARK NEVADA (COCN), a
      municipality incorporated under the State of
10
      Nevada; et al.,
11                           Defendants.
12

13          Before the court is Toney Anthoney White v. County of Clark Nevada, et al., case number 2:16-cv-
14   00734-RFB-VCF. Due to Plaintiff’s recent transfer to Ely State Prison and the time frame that is needed
15   to arrange his transportation to the hearing,
16          IT IS HEREBY ORDERED that the hearing scheduled for September 23, 2019, is VACATED,
17   and RESCHEDULED to 10:00 AM, October 11, 2019, in Courtroom 3D.
18          The following motions will be heard on October 11, 2019:
19          1. Motion for Issuance of Summons (ECF No. 259),
20          2. Motion re Admissions be Deemed Admitted (ECF No. 260),
21          3. Motion for Reimbursement of Funds (ECF No. 262),
22          4. Motion to Compel (ECF No. 269),
23          5. LVMPD’s Motion for Leave to File Amended Answer to Fourth Amended Complaint (ECF No.
24          270),
25          6. LVMPD’s Notice of Inadvertent Disclosure of Privileged Documents and Request to Clawback
1          Pursuant to the Stipulated Protective Order (ECF No. 276),

2          7. LVMPD’s Motion for Leave to Depose Plaintiff Outside of Discovery and to Re-Set Dispositive

3          Motion Deadlines in Accordance with Date of Deposition (ECF Nos. 279 & 282),

4          8. Motion for Court Directing HDSP Officials to Permit Plaintiff the Ability

5    to Copy Leal Materials (ECF NO. 286),

6          9. Plaintiff’s Motion for Hearing Before Magistrate Judge (ECF No. 295) and

7    Motion to Amend/Correct Order (ECF No. 297).

8          DATED this 19th day of September, 2019.
                                                               _________________________
9                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
